Citation Nr: 1825936	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  00-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for colitis.

3.  Entitlement to an initial rating in excess of 10 percent prior to November 16, 2011, and in excess of 20 percent thereafter for left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 30 percent for intervertebral disc syndrome.

5.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to July 1971 and had numerous periods of active duty for training and inactive duty training in the Army Reserve from 1981 to 1999. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In July 2000 the Veteran testified before an RO hearing officer.  In April 2004 he testified via videoconference at a hearing with a Veterans Law Judge (VLJ) who since retired from the Board.  Subsequently, the Veteran testified before the undersigned VLJ in September 2013.  Transcripts of these hearings are of record.

When this case was previously before the Board in February 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that in the February 2014 decision, the appeal for an increased rating in excess of 20 percent for gastrointestinal symptoms manifested by a duodenal ulcer and hiatal hernia was dismissed.  Entitlement to an increased rating was again denied in a January 2016 rating decision, and a statement of the case (SOC) was issued in August 2016.  The Veteran did not include this issue on his September 2016 formal appeal.  An SOC was also issued in October 2017 for entitlement to an effective date earlier than April 25, 2017, for a temporary 100 percent evaluation for total left knee arthroplasty, and entitlement to an evaluation in excess of 10 percent effective June 1, 2018.  The Veteran did not file a substantive appeal as to this issue.  Thus, these issues are not before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2017).

The issues of entitlement to service connection for right knee DJD and colitis are addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right knee DJD was not shown in service or for many years thereafter, and has not been shown to be related to service or to a service-connected disability.

2.  Colitis was not shown in service or for many years thereafter, and has not been shown to be related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee DJD have not been met.  38 U.S.C.A. §1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for colitis have not been met.  38 U.S.C.A. §1110(2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a January 2012 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).   Moreover, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied as the Veteran was provided all of the relevant notice requirements in his November 2015 VA 21-526 EZ Fully Developed Claim forms (EZ Claim).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in September 2013.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in February 2014 to obtain the Veteran's VA vocational rehabilitation and employment (VRE) records from 2004 to the present and to obtain an addendum opinion for the right knee DJD.  Additional VRE records were added to VBMS subsequent to the remand and an addendum VA opinion was received in March 2014.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2017).

Certain chronic diseases may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  Arthritis is considered to be a "chronic disease" under 38 C.F.R. § 3.309.  Therefore, service connection for right knee DJD on a presumptive basis is to be considered.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Claim - Right Knee DJD

VA treatment records show diagnoses of right knee DJD.  Accordingly, Hickson element (1) is met.

The Veteran contends that his right knee DJD is caused by his service-connected left knee degenerative changes due to trauma with a history of a medial meniscus tear, status post medial meniscectomy.  Accordingly, Hickson element (2) is at least arguably met.

The Veteran was afforded a VA examination in January 2012 in which the examiner indicated that the current scientific literature did not contain findings supporting the idea that joint problems in one knee create or aggravate problems in the other knee.  Therefore, the VA examiner opined that the right knee DJD was less likely as not caused by, a result of, or an aggravation of the service-connected left knee condition.  The Veteran's representative objected to this opinion on the grounds that service connection is granted by VA on those grounds on a regular basis.  The Board remanded this issue in February 2014 for a supplemental opinion to provide citation to the appropriate scientific literature regarding whether or not joint problems in one knee create or aggravate problems in the other knee.

In response to the Board's remand, an addendum opinion was received in March 2014 in which the examiner stated that based on a review and consideration
of specific evidence noted in the Veteran's available claims file to include the newly received evidence, service treatment records,  January 2012 VA examination, electronic records to include radiographic imaging of the knees, and according to a review of recent 2014 relevant medical research in "UpToDate.com.", the current diagnosed right knee DJD was less likely as not (less than 50/50 probability) related by causation or aggravation to the service-connected left knee disabilities because medical science had not determined that increased joint loading in one knee caused osteoarthritis in the other knee.  The examiner stated that the medical trials/studies have not been done due to an invasive nature of these studies; the controlled trials necessary to test the hypothesis that the biomechanical forces/joint load from one knee transfers to the other knee causing osteoarthritis would require arthroscopic visualization according to medical literature in "UpToDate.com."  The examiner stated that what was well established by the medical community at large were the number of factors that influence DJD, also known as osteoarthritis (OA), to include lack of use; however, increased joint loading due to change in the biomechanics of another joint was not identified as a cause for OA nor did it increase the risk of OA.  The examiner stated that additional peer-reviewed medical literature in "UpToDate.com" cites a number of etiologies for developing OA, including age, obesity, genetic predisposition, trauma to the joint, occupation, gender and sports activities, but the same peer-reviewed medical literature did not include change in biomechanics of one joint causing or aggravating OA in another joint.  The examiner cited additional, relevant studies and opined that after a review of the Veteran's radiographic imaging reported in VA electronic records, it did not indicate an increase or progression of the right knee OA over time, therefore the right knee OA was less likely as not (less than 50/50 probability) caused by or a result of the service-connected left knee disabilities.

The VA examiner's opinion is well-supported and consistent with the documented record, to include the Veteran's treatment records.  Accordingly, the Board concludes that the VA opinions carry significant weight.  The Board finds that the VA examiner made it clear that it was her opinion that the Veteran's service-connected left knee disabilities did not cause or aggravate his right knee DJD.  That is, medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

With regards to presumptive service connection for right knee DJD, the weight of the evidence shows no chronic symptoms of this disability during service, no continuous symptoms since service, and that the diagnosis for this disability did not manifest to a compensable degree within one year of service.  To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for this disability, and the first mention of right knee DJD in the record is not until years after service.  As such, presumptive service connection is not warranted.

The Board acknowledges that the Veteran is competent to testify as to his beliefs.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding diagnosis or etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Claim - Colitis 

VA treatment records show diagnoses of colitis.  Accordingly, Hickson element (1) is met.

Service treatment records show complaints of chest/abdominal pain were reported in June 1970.  Accordingly, Hickson element (2) is at least arguably met.

A VA opinion was received in August 2016 in which the examiner stated that based on a careful review and consideration of specific evidence noted in a review of the Veteran's available electronic claims file, that the diverticular-associated colitis was not due to or caused by the complaints of chest/abdominal pain reported after a rough, bumpy ride in a half-ton truck in June 1970 during military service.  The examiner noted that this complaint was 46 years ago and of which evidence of record showed was "an undetermined medical condition" for which the Veteran was advised 24 to 48 hours of observation by his examining surgeon.  The examiner stated that a continued review of the service treatment records indicated no objective clinical evidence of a diagnosed diverticular-associated colitis condition nor objective clinical evidence of a diagnosed diverticular-associated colitis condition clinically linked to the complaints of chest/abdominal pain in June 1970.

The August 2016 VA examiner stated that the Veteran was diagnosed in October 2015 with diverticular-associated colitis, clinically linked to the finding of diverticulae of the colon in August 2014, not caused by nor related to any event during military service.  The examiner opined that the Veteran's diverticular-associated colitis was not proximately due to, caused by, nor aggravated beyond a normal progression by the service-connected gastrointestinal symptoms manifested by a duodenal ulcer and hiatal hernia.  The rationale for this opinion was that there was no patho-anatomical medical possibility/plausibility of cause nor was there objective clinical evidence of aggravation; any such association was speculative.

The VA examiner's opinion is well-supported and consistent with the documented record, to include the Veteran's treatment records.  Accordingly, the Board concludes that the VA opinions carry significant weight.  The Board finds that the VA examiner made it clear that it was her opinion that the Veteran's service-connected gastrointestinal symptoms manifested by a duodenal ulcer and hiatal hernia did not cause or aggravate his colitis.  Moreover, she opined that colitis was not related to service, to include the Veteran's June 1970 complaints of abdominal pain.  That is, medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo, 25 Vet. App. 286, 294.  

The Board acknowledges that the Veteran is competent to testify as to his beliefs.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding diagnosis or etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles, 16 Vet. App. 370, 374-75; Layno, 6 Vet. App. 465.

In reaching these determinations, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for right knee degenerative joint disease is denied.

Entitlement to service connection for colitis is denied.


REMAND

The Board finds that additional evidentiary development is required before the remaining issues on appeal are adjudicated.

The Veteran was afforded a VA examination in January 2016 for his service-connected intervertebral disc syndrome.  However, the January 2016 VA examiner did not report whether testing of the back was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2017) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The Veteran was also afforded a VA examination in December 2015 for his acquired psychiatric disability in which the examiner stated that there was no evidence of any specific symptom profile that would clearly meet a DSM-5 diagnosis at that time that could be conclusively connected to Veteran's military service.  The Board notes that the pertinent issue is the symptoms and severity of his service-connected acquired psychiatric disability, diagnosed as PTSD and depressive disorder, NOS, and not whether service connection is warranted.  The Board also notes that this examination report outlined prior treatment and examinations, but the current symptoms outlined were limited; to this point, no response was provided for the question regarding which of the following best summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses.

For these reasons, new examinations are necessary.  Barr, 21 Vet. App. 303, 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, as any decision with respect to the claims being remanded may affect the appellant's claim for a TDIU, this claim is inextricably intertwined with the other claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim at this juncture would be premature.  Hence, a remand of this matter is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records of the Veteran and associate them with the claims file.  

2.  Schedule the Veteran for VA examination to determine the symptoms and severity of his service-connected intervertebral disc syndrome and left lower extremity radiculopathy.  Access to the electronic claims file should be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.

As for the back disability, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Further, the examiner is requested to comment on the occupational and functional impairment caused solely by the Veteran's service-connected intervertebral disc syndrome and left lower extremity radiculopathy  to include regarding his ability to engage employment-related activities.  The supporting rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for VA examination to determine the symptoms and severity of his service-connected acquired psychiatric disability, diagnosed as PTSD and depressive disorder, NOS.  Access to the electronic claims file should be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.

Further, the examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected acquired psychiatric disability, diagnosed as PTSD and depressive disorder, NOS relative to his ability to engage employment-related activities.  The supporting rationale for all opinions expressed must be provided.

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  See Stegall, 11 Vet. App. 268. 
 
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


